Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Officer and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adothe Quarterly Report of Zolon Corporation (the “Company”) on Form 10-Q for the quarter ending March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Craig A. Waltzer, Chief Executive pted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 11, 2010 By: /s/ Craig A. Waltzer Craig A. Waltzer Chief Executive Officer, President and Director
